DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (CN 107910485A, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 1, Lu discloses in Figs. 1-4 a battery pack comprising:
a stack housing, wherein the stack housing has a common housing opening defined by a housing edge (see annotated Fig. 2 provided below); and 
a plurality of pouch cells (1) ([0006], [0028], soft-packaged cells), wherein the pouch cells (1) have tabs (4) and are configured and disposed in a stack with the stack housing such that the cell tabs (4) at least with tab parts on the common housing opening project beyond at least one edge portion of the housing edge,  wherein the tab parts are directly electrically connected to each other solely by welded connections (Fig. 3, [0029]), wherein
the housing edge defines an opening plane of the housing opening, and
the tab parts extend in a stacking direction of the plurality of cells (1) in parallel to the opening plane (see annotated Fig. 2 provided below).

    PNG
    media_image1.png
    564
    954
    media_image1.png
    Greyscale

	The Examiner notes that the limitation “for supplying an electrically driven treatment apparatus with an electric driving power” is intended use and therefore is not given patentable weight aside from the structure required to perform such function.
	Thus, because Lu discloses a battery pack comprising a plurality of pouch cells (1) ([0006], [0028]), such reads on the limitation “for supplying an electrically driven treatment apparatus with an electric driving power”.
	Regarding Claim 2, Lu discloses all of the limitations as set forth above. Lu further discloses wherein the common housing opening is the only housing opening for the cell tabs (4) (see annotated Fig. 2 provided above), and the pouch cells (1) are configured and disposed in a stack such that the cell tabs (4) are disposed on a common side of the stack (Fig. 2).
Regarding Claim 6, Lu discloses all of the limitations as set forth above. Lu further discloses wherein the stack housing has a first housing wall and a second housing wall, the second housing wall is disposed opposite and within a distance to the first housing wall, and the stack is disposed between the first housing wall and the second housing wall and a height of the stack in a stack direction is limited by the first housing wall and the second housing wall (see annotated Fig. 2 provided below).

    PNG
    media_image2.png
    564
    954
    media_image2.png
    Greyscale

Regarding Claim 4, Lu discloses all of the limitations as set forth above. Lu further discloses at least one electric power connector (8) ([0029], see the positive and negative terminals 8), wherein the electric power connector (8) is electrically connected to one of the tab parts (4) by welding ([0029], wherein the electric power connector 8 is on a circuit board 2 and the circuit board 2 is welded to the tab parts 4).
Regarding Claim 9, Lu discloses all of the limitations as set forth above. Lu further discloses wherein the pouch cells (1) are configured and disposed in the stack such that the cell tabs (4) are disposed in two tab columns (Fig. 2), wherein averted end limits of the tab columns define an intermediate zone (Fig. 2), and the battery pack includes a circuit board (2), wherein the circuit board (2) is disposed within the intermediate zone and electrically connected to a number of the cell tabs (4) by a welded connection (Fig. 2, [0028]-[0029]).
	Regarding Claim 10, Lu discloses all of the limitations as set forth above. Lu further a frame (3), wherein the frame (3) supports the circuit board (2) and is disposed on the housing opening ([0028]-[0029], see annotated Fig. 2 provided above), wherein the cell tabs (4) and the circuit board (2) are positioned in relation to each other by way of the stack housing and the frame (2) ([0028]-[0029], see annotated Fig. 2 provided above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 107910485A, see also the EPO machine generated English translation provided with this Office Action) and further in view of Han et al. (US PGPub 2012/0301747).
	Claims 5 and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 107910485A, see also the EPO machine generated English translation provided with this Office Action), as applied to Claims 1 and 6 above, and further in view of Lee et al. (US PGPub 2021/0242525, which has a foreign priority date of November 12, 2018). 
Regarding Claim 5, Lu discloses all of the limitations as set forth above. Lu further discloses wherein the stack housing is cuboid shaped (Fig. 2).
	However, Lu discloses wherein the stack housing has two housing walls, wherein the wall edges of the two housing walls define the housing opening (see annotated Fig. 2 provided above).
	Consequently, Lu does not disclose wherein the stack housing has at least four housing walls, wherein wall edges of four of the housing walls define the housing opening. 
Lee teaches in Figs. 1-4 a battery pack (200) comprising a stack housing (210) with a simplified assembling process ([0002], [0051]), wherein the stack housing (220) has a common housing opening defined by a housing edge; and a plurality of pouch cells (100), wherein the pouch cells (100) have cell tabs and are configured and disposed in a stack (210) within the stack housing (220) such that the cell tabs (1111a, 11b) on the common housing opening project beyond at least one edge portion of the housing edge (see annotated Fig. 1 provided below, [0051]-[0052], [0055]).

    PNG
    media_image3.png
    547
    932
    media_image3.png
    Greyscale

Lee further teaches wherein the stack housing (220) effectively releases the heat generated from the stack (210) and effectively prevents the battery pack (200) from being damaged due to an external impact ([0066]).
Specifically, Lee teaches wherein the stack housing (220) is cuboid shaped and has at least four housing walls, wherein wall edges of four of the housing walls define the housing opening (see annotated Fig. 1 provided above).
It would have been obvious to one of ordinary skill in the art to utilize the stack housing taught by Lee as the stack housing of Lu, wherein such is cuboid shaped and has at least four housing walls, wherein wall edges of four of the housing walls define the housing opening, in order to from a stack housing having a simplified assembling process that effectively releases the heat generated from the stack and effectively prevents the battery pack from being damaged due to an external impact
Regarding Claim 7, Lu discloses all of the limitations as set forth above. Modified further discloses wherein the stack housing has a first housing part and a second housing part, the first housing part includes the first housing wall and the second housing part includes the second housing wall, wherein the first housing part and the second housing part are mechanically connected to each other ([0028]-[0029], see annotated Fig. 2 provided below).

    PNG
    media_image4.png
    575
    954
    media_image4.png
    Greyscale

However, Lu does not disclose wherein the first housing part and the second housing part are mechanically connected to each other by at least one welded connection. 
Lee teaches in Figs. 1-4 a battery pack (200) comprising a stack housing (210) with a simplified assembling process ([0002], [0051]), wherein the stack housing (220) has a common housing opening defined by a housing edge; and a plurality of pouch cells (100), wherein the pouch cells (100) have cell tabs and are configured and disposed in a stack (210) within the stack housing (220) such that the cell tabs (1111a, 11b) on the common housing opening project beyond at least one edge portion of the housing edge (see annotated Fig. 1 provided below, [0051]-[0052], [0055]).

    PNG
    media_image3.png
    547
    932
    media_image3.png
    Greyscale

Lee further teaches wherein the stack housing (220) effectively releases the heat generated from the stack (210) and effectively prevents the battery pack (200) from being damaged due to an external impact ([0066]).
Specifically, Lee teaches in Figs. 1-4 wherein the stack housing (220) has a first housing part (221) and a second housing part (226) (Figs. 3-4, [0066]), the first housing part (221) includes the first housing wall (Fig. 3, see a first housing wall connecting bent portions 221t), the second housing part (226) includes the second housing wall (Fig. 3, see a second housing wall connecting bent portions 226t), and the first housing part (221) and the second housing part (226) are mechanically connected to each other by at least one weld connection (Fig. 6, [0086]-[0088]).
It would have been obvious to one of ordinary skill in the art to utilize the stack housing taught by Lee as the stack housing of Lu, wherein such has a first housing part and a second housing part, the first housing part includes the first housing wall, the second housing part includes the second housing wall, and the first housing part and the second housing part are mechanically connected to each other by at least one welded connection, in order to from a stack housing having a simplified assembling process that effectively releases the heat generated from the stack and effectively prevents the battery pack from being damaged due to an external impact.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 107910485A, see also the EPO machine generated English translation provided with this Office Action), as applied to Claim 6 above, and further in view of Jeong et al. (US PGPub 2013/0230759).
Regarding Claim 8, Lu discloses all of the limitations as set forth above. 
However, modified Han does not disclose at least one compensation element, wherein the at least one compensation element extends across a major part of a surface of the pouch cells and is configured to adjust the height of the stack to the distance between the first housing wall and the second housing wall across a compensation thickness of the at least one compensation element. 
Jeong teaches a battery pack having improved safety ([0001]). Specifically, Jeong teaches in Fig. 2 a battery pack (400) comprising a plurality of cells (100), wherein a compensation element (300) extends across a major part of a surface of the cells (100) in order to buffer volume change of the cells (100) caused by the repetitive expansion and contraction change of the cells (100) during charge and discharge of the cells (100) and increases frictional force between the cells (100) to restrain movement of the cells (100) ([0042]-[0043]).
It would have been obvious to one of ordinary skill in the art to utilize at least one compensation element in the battery pack of Lu, wherein the at least one compensation element extends across a major part of a surface of the pouch cells of Lu, as taught by Jeong, in order to buffer volume change of the pouch caused by the repetitive expansion and contraction change of the pouch cells during charge and discharge of the pouch cells and increases frictional force between the pouch cells to restrain movement of the pouch cells, thereby improving the safety of the battery pack of Lu.
The Examiner notes that the limitation “is configured to adjust the height of the stack to the distance between the first housing wall and the second housing wall across a compensation thickness of the at least one compensation element” is intended use and therefore is not given patentable weight aside from the structure required to perform such function.
Thus, because the at least one compensation element (300 of Jeong) is disposed in the stack ([0042]-[0043] of Jeong, as rendered obvious above), and the distance between the first housing wall and the second housing wall is the summation of the thickness of the plurality of pouch cells (1 of Lu) and the at least one compensation element (300 of Jeong) (Fig. 2 of Lu, Fig. 2 of Jeong), the at least one compensation element (300 of Jeong) is necessarily and inherently configured to adjust the height of the stack to the distance between the first housing wall and the second housing wall across a compensation thickness of the at least one compensation element.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 107910485A, see also the EPO machine generated English translation provided with this Office Action), as applied to Claim 1 above, and further in view of Shin et al. (KR 2016-0015751, see also the EPO machine generated English translation provided with the Office Action dated October 22, 2021).
	Regarding Claim 11, Lu discloses all of the limitations as set forth above. Lu remains silent regarding the output characteristics and dimensions of the battery pack and therefore the output characteristics and dimensions of the battery pack and consequently the intended use of the battery pack are not particularly limited.
Thus, Lu does not disclose wherein the battery pack comprises at least one of:
the battery pack has a maximum electric driving power of a minimum of 1 kW and/or of a maximum of 10 kW, 
the battery pack has a nominal voltage of a minimum of 10 V and/or of a maximum of 100 V, 
the battery pack has a maximum energy content of a minimum of 100 Wh and/or of a maximum of 1000 Wh,
the battery pack has a mass of a minimum of 0.5 kg and/or of a maximum of 10 kg, and 
the battery pack has a height of a minimum of 2.5 cm and/or of a maximum of 10 cm, a width of a minimum of 5 cm and/or of a maximum of 20 cm, and a depth of a minimum of 7.5 cm and/or of a maximum of 30 cm.
Shin teaches in Figs. 6A-B a battery pack (1) ([0059]-[0060], [0034]) comprising a plurality of pouch cells (10) ([0060]-[0063]), wherein the battery pack (1) may be utilized in an electric vehicle ([0002], [0006], [0067]).
It would have been obvious to one of ordinary skill in the art to optimize the dimensions of the pouch cells and the number of pouch cells in the plurality of pouch cells of the battery pack of Lu based on the desired use of the battery pack, as taught by Shin, such that the battery comprises at least one of: a maximum electric driving power of a minimum of 1 kW and/or of a maximum of 10 kW, a nominal voltage of a minimum of 10 V and/or of a maximum of 100 V, a maximum energy content of a minimum of 100 Wh and/or of a maximum of 1000 Wh, a mass of a minimum of 0.5 kg and/or of a maximum of 10 kg, and 31Attorney Docket No. 115388.PD355US a height of a minimum of 2.5 cm and/or of a maximum of 10 cm, a width of a minimum of 5 cm and/or of a maximum of 20 cm, and a depth of a minimum of 7.5 cm and/or of a maximum of 30 cm, as the use of the battery pack and consequently the desired dimensions and output characteristics are not particularly limited.
	Regarding Claim 12, Lu discloses all of the limitations as set forth above. Lu remains silent regarding the intended use of the battery pack and consequently the intended use of the battery pack.
Consequently, Lu does not disclose an electrically driven treatment apparatus, wherein the battery pack and the treatment apparatus are configured for electrical connection with each other for supplying the treatment apparatus with electric driving power from the battery pack.
Shin teaches in Figs. 6A-B a battery pack (1) ([0059]-[0060], [0034]) comprising a plurality of pouch cells (10) ([0060]-[0063]), wherein the battery pack (1) may be utilized in an electric vehicle ([0002], [0006], [0067]).
The Examiner notes that the instant specification discloses wherein an electrically driven treatment apparatus may be a lawn mower ([00132]-[00133]), wherein a lawn mower is an electric vehicle. 
Thus, Shin teaches a treatment system comprising the battery pack (1), and an electrically driven treatment apparatus ([0002],[0067, wherein an electric vehicle, such as a lawn mower, is an electrically driven treatment apparatus as evidenced by [00132]-[00133] of the instant specification), wherein the battery pack (1) and the treatment apparatus are necessarily and inherently configured for electrical connection with each other for supplying the treatment apparatus with electric driving power from the battery pack (1) in order to successfully power the treatment apparatus ([0002], [0067]).
It would have been obvious to one of ordinary skill in the art to utilize the battery pack of Lu in a treatment system with an electrically driven apparatus, wherein the battery pack and the treatment apparatus are configured for electrical connection with each other for supplying the treatment apparatus with electric driving power from the battery pack, as taught by Shin, as the intended use of the battery pack is not particularly limited, wherein the skilled artisan would have reasonable expectation that such would successfully supply the treatment apparatus with electric driving power.
Response to Arguments
Applicant’s arguments with respect to amended Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        December 7, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
December 12, 2022